Citation Nr: 1603123	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran had recognized Guerrilla Service from April 1943 to March 1946.  The Veteran also had New Philippine Scout service from August 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals from a November 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2015, the Veteran expressed disagreement with an August 2015 decision that denied entitlement to nonservice-connected pension benefits.  The RO has acknowledged the Veteran's notice of disagreement and is taking appropriate action.  See Letter from the RO to the Veteran, dated September 23, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

With regard to the Veteran's increased rating claim for his service-connected bilateral hearing loss, in August 2013, the Veteran was afforded a VA examination.  According to the examination report, the examiner provided results from audiometric testing, but such results did not include speech discrimination scores.  The examiner checked the box indicating that the use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  However, no further explanation was provided.  Therefore, a remand is warranted for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale as to why that is so with respect to this particular Veteran. 

The examiner should address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  Next, review the claims file and ensure that all of the foregoing development action has been conducted and completed in full.  If the examination report does not include adequate response(s) to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action. 
 
3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remain denied, furnish to the Veteran an appropriate Supplemental Statement of the Case (SSOC) and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

